MEMORANDUM OPINION
                                           No. 04-12-00472-CV

                                    EX PARTE Adam CORDOVA

                                  Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 22, 2012

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On August 8, 2012, relator Adam Cordova filed an original habeas corpus proceeding.

Relator alleges that he has been sentenced to 180 days in county jail after being held in criminal

contempt for failure to pay child support. Relator provides numerous grounds for why he is

entitled to habeas corpus relief and seeks to be released from custody.

           However, it is relator’s burden to provide this court with a record sufficient to establish

his right to habeas corpus relief. See TEX. R. APP. P. 52.7(a); Walker v. Packer, 827 S.W.2d 833,




1
  This proceeding arises out of Cause No. 2006EM503042, in the 407th Judicial District Court, Bexar County,
Texas, the Honorable Karen Pozza presiding. However, relator contends the Honorable Jim Rausch, associate judge
presiding in the child support court, signed the order complained of.
                                                                                  04-12-00472-CV


837 (Tex. 1992) (orig. proceeding). Relator has failed to provide us with a record to support his

claims. Accordingly, relator’s petition for writ of habeas corpus is DENIED.

                                                           PER CURIAM




                                              -2-